 In the Matterof ATLANTIC BASIN IRON WORKS, INC.andPATTERN MAK-ERS ASSOCIATIONOF NEW YORK & VICINITYOF PATTERN MAKERSLEAGUE OF NORTH AMERICA (A. F. of L.)Case No. 2-R-5270.-Decided June 9,1945Mr. Frank B. Devlin,of Yonkers, N. Y., andMr. George R. Miller,ofNew York City, for the Company.Messrs. Carl GariffoandGeorge A. McKinnon,of New York City, forthe P. M. L.Rothbard, Harris & Talisman,byMr. Bernard Cherny,ofNewark,N. J., andMr. Edward Ricci,of New York City, for the C. I. O.Mr. Harry Nathanson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Pattern Makers Association of New York& Vicinity of Pattern Makers League of North America (A. F. of L.),herein called the P. M. L., alleging that a question affecting commerce hadarisen concerning the representation of employees of Atlantic Basin IronWorks, Inc, New York City, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before R. N. Denham, Trial Examiner. Said hearing was held atNew York City on April 5, 1945. The Company, the P. M. L., and Indus-trialUnion of Marine and Shipbuilding Workers of America, Local 39,C. I. 0., herein called the C. I. 0., appeared and participated. All partieswere afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues. The Trial Ex-aminer's rulings made at the hearing are free from prejudicial error andare hereby affirmed. All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:62 N. L. R. B., No. 40.256 ATLANTIC BASIN IRON WORKS, INC.257FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAtlantic Basin Iron Works, Inc., is a New York corporation with itsprincipal office and place of business in New York City, where it is en-gaged in the repair, equipment, and maintenance of vessels of both domes-tic and foreign registry operated in coastal, intercoastal, and foreign com-merce. During the year 1944, the Company purchased raw materials val-ued in excess of $1,000,000, of which approximately 30 percent wasshipped to it from points outside the State of New York. During the sameperiod the Company performed repair services and maintenance workupon vessels of both domestic and foreign registry valued in excess of$1,500,000.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDPattern Makers Association of New York & Vicinity of Pattern MakersLeague of North America, affiliated with the American Federation ofLabor, is a labor organization admitting to membership employees of theCompany.IndustrialUnion of Marine and Shipbuilding Workers of America,Local 39, affiliated with the Congress of Industrial Organizations, is alabor organization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 29, 1944, the P. M. L. filed its petition herein.Since 1938, the year in which it was certified by the Board as the collec-tive bargaining agent of the Company's production and maintenance work-ers, the C. I. O. has been recognized by the Company as the representativeof such employees.' Pursuant to the directives of the National War LaborBoard the C. I. O. executed its last collective bargaining agreement with theCompany on September 20, 1943, effective as of August 11, 1942, andcovering all production and maintenance employees.This agreement wasto continue in operation until June 23, 1944, and from year to year there-after, unless at least 30 days prior to June 23 of any year commencingwith 1944, either party gave notice to the other that revision or terminationof the agreement was desired. Prior to May 23, 1944, the C. I. O. gavenotice to the Company that it wished to revise the agreement. Negotiationsin connection with revisions of the contract have been in progress sincethat time and, as yet, have not resulted in the execution of a new agree-ment.Matters in issue between the parties are now before the NationalWar Labor Board for determination.'In 1938 the C. I. 0 was successful in obtaining a contract from the Company. 258 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDInasmuch as the C. I. 0. gave timely notice to the Company in 1944 thatitwished to revise its agreement, and inasmuch as it was not a newly certi-fied or recognized union at the time the present proceedings before theNational War Labor Board were initiated, and has since 1938 obtained forthe Company's employees substantial benefits of collective bargaining, itis clear that no barexists toa present determination of representatives.`A statement of a Field Examiner, introduced into evidence at the hear-ing, indicates that the P. M. L. represents a substantial number of employeesin the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IVTHE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe P. M. L. seeks a unit of all the Company's pattern makers and pat-tern makers' apprentices, except for supervisory employees. The Companyand the C. I. 0. contend that the proposed unit is inappropriate, claimingthat collective bargaining has been conducted on the basis of a productionand maintenance unit, including pattern makers.As noted above, the Board certified the C. I. 0. in 1938 as the exclusivebargaining representative of the Company's production and maintenanceemployees,' and since that year the Company has accorded recognition to,the C. I. 0., the last collective bargaining agreement between them, datedAugust 11, 1942, having covered all production and maintenance workers.The Company employs three pattern makers who perform the usualfunctions associated with their well recognized craft.They comprise asingle segregated department under the direct supervision of the "boss"pattern maker.Thus, absent a compelling history of collective bargainingon a more comprehensive basis, it is plain that the employees sought couldconstitute an appropriate unit.The record is clear that since about 1938 the P. M. L., exclusively, hasfurnished the Company with pattern makers pursuant to the Company'srequest.All the Company's pattern makers are, and for a considerabletime past have been, members of the P. M. L. Although the C. I. 0. hasbeen the collecitve bargaining representative of the Company's produc-tion and maintenance workers, it does not appear that any pattern makershave ever been members of the C. I. 0., that the C. I. 0. has ever bargainedfor these employees, or that the C. I. 0. has ever presented grievances tothe Company on their behalf.Moreover, there is no evidence that pattern2 SeeMatter of GeneralMetals Corporation,59 N L R B 12528The Field Examiner reportedthat the P M L submitted3 authorization cards hearingapparentlygenuine signatures,and that there were fouremployeesin the allegedappropriate unitThe C 1 0relies upon its contract as evidence of its interest in the instant proceeding.'Matter of AtlanticBasinIronWorks,6 N L R B 441 After certification by the Board, becauseof geographical readjustments among C.I.O. locals, Local 39 wassubstitutedfor Local 13 as theexclusive bargaining representative of the Company's production and maintenance employees. ATLANT]C 13ASIN [RON \VORKS, INC.makers cast ballots in the election which resulted in the C I. O.'s certifi-cation.`In view of the foregoing facts, we are of the opinion that the history ofcollective bargainingdoesnot preclude a finding that the group sought bythe P. M. L. may constitute an appropriate unite Before making a final de-termination with respect to the appropriate unit, we shall first ascertain thedesires of the employees themselves, as reflected by an election. Upon theresults of the election will depend, in part, our determination.We shalldirect that an election by secret ballot be conducted among all the Com-pany's pattern makers and pattern makers' apprentices, excluding the"boss" pattern maker and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, who were em-ployed during the pay-roll period immediately preceding the date of theDirection of Election, subject to the limitations and additions set forththerein, to determine whether they desire to be represented by the P. M. Lor by the C. I. 0., for the purposes of collective bargaining. If a majorityof the employees in this voting group select the P. M. L. as their bargainingrepresentative, they will have thereby indicated their desire to constitutea separate appropriate unit. If, however, a majority of these employeeschoose the C. I. 0., then they will have thereby indicated their desire toremainpart of the existing production and maintenance unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Atlantic Basin Iron Works,Inc.,New York City, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among the employees in the voting group set forth inSection IV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or on vaca-° An examination of the record in the previous case involving the Company's employees indicatesthat the P.M. L was notmade a partyto and did not participate in that proceeding° SeeMatter of Genet at Electric Company(Lynn River We,ks and Everett Plant),58 N. L R B57;Matter of Goodyear Tire and RubberCompany,55 N L R B 918,Matterof _National Auto-matic Tool Company,Inc,60 N L.R B. 565. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDLion or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of the elec-tion, to determine whether they desire to be represented by Pattern MakersAssociation of New York & Vicinity of Pattern Makers League of NorthAmerica, affiliated with the American Federation of Labor, or by Indus-trialUnion of Marine and Shipbuilding Workers of America, Local 39,affiliated with the Congress of Industrial Organizations, for the purposesof collective bargaining, or by neither.MR. JOHN M. HouSTON took no part in the consideration of the aboveDecision and Direction of Election.